Samari-K v. State















IN THE
TENTH COURT OF APPEALS
 

No. 10-97-072-CR
No. 10-97-073-CR
No. 10-97-074-CR

     KAMAL SAMARI,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 
 
From the 291st District Court
Dallas County, Texas
Trial Court Nos. F95-32323-WU, F96-29306-KU & F96-47184-TU
                                                                                                                 

MEMORANDUM OPINION
                                                                                                                 

      Appellant Kamal Samari pleaded guilty to aggravated sexual assault in Cause No. F95-32323-WU and felony theft in Cause No. F96-29306-KU.  See Tex. Penal Code Ann. §§
22.021(a)(1)(B)(i), (2)(B), 31.03(e)(4)(A) (Vernon 1994 & Supp. 1997).  In exchange for these
pleas, the State recommended deferred adjudication community supervision in the aggravated sexual
assault case and community supervision in the theft case.  The court sentenced Samari in
accordance with the State's recommendations.
      Two months later, Samari committed the offense of robbery.  See Tex. Penal Code Ann. §
29.02(a)(2) (Vernon 1994).  The State indicted Samari for this offense under Cause No. F96-47184-TU and filed motions to adjudicate Samari's deferred adjudication and to revoke his
community service supervision.  Samari pleaded guilty to the subsequent offense and true to the
State's motions.  The court followed the State's plea recommendations and sentenced Samari to five
years' confinement in the Institution Division of the Texas Department of Criminal Justice for the
aggravated sexual assault and robbery charges and two years' confinement in the State Jail Division
of the Texas Department of Criminal Justice for the theft charge.  Samari's appointed attorney filed
an Anders brief and a motion to withdraw on April 23, 1997.  Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).  On April 30, we granted the attorney's motion to
withdraw, finding that the appeal was without merit.  See Johnson v. State, 885 S.W.2d 641 (Tex.
App.—Waco 1994, pet. ref'd).  Samari has not filed a pro-se brief or a request for an extension of
time to file his brief.  Id. at 647 & n.3.  Thus, because we have no viable points of error to
consider, the judgment is affirmed.  Tex. R. App. P. 81(b)(2), 90(a).
                                                                               PER CURIAM
Before Chief Justice Davis
      Justice Cummings and
      Justice Vance
Affirmed
Opinion issued and filed July 23, 1997
Do not publish